Citation Nr: 1225959	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2012, the Board remanded this case for the Veteran to be scheduled for a video conference hearing at the RO.  The Veteran testified at such a hearing in June 2012 before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hepatitis is related to the hepatitis that he was diagnosed with during his active military service.

The Veteran's service treatment records document that he was admitted to the Hepatitis Service of a military hospital in Germany on April 16, 1974 with a one to two week history of yellow eyes, dark urine, and back ache, with no previous history of hepatitis.  He was discharged from the hospital on May 10, 1974 with a diagnosis of viral hepatitis, type A (HAA negative) with no history of drug abuse.

Post-service private treatment records reflect the following findings.  The Veteran tested positive for the hepatitis C antibody when he underwent blood work in November 2003, and was diagnosed with hepatitis C through a liver biopsy in February 2004.  A February 2004 treatment record noted his report of using IV drugs from 1973 to 1975.  He underwent one year of medication therapy for his hepatitis C from March 2004 to March 2005.  A March 2005 treatment record noted his report of having been diagnosed with hepatitis C in 1974 and his belief that the epidural steroid injections used to treat his back condition have caused a recurrence of this hepatitis.  In February 2007, he was diagnosed with chronic active hepatitis C with chronic fatigue all the time.

The Veteran submitted an August 2007 Internet article suggesting that hepatitis C is a risk for all military personnel who had air gun inoculations when they enlisted or were deployed.

At a February 2008 VA liver, gall bladder, and pancreas examination, the Veteran denied any history of IV drug use (despite the February 2004 private treatment record noting such a history).  He reported that he had two tattoos done in the 1970s and two more tattoos done in 2002.  The examiner noted that the Veteran's February 1975 service separation examination report does not note the presence of any tattoos.  The examiner admitted not being able to say if the Veteran's hepatitis C is related to service or not.  The examiner noted that the Veteran's service medical records clearly state viral hepatitis type A, not viral hepatitis non-A/non-B.  The examiner acknowledged that there was no way to test for hepatitis C when the Veteran was in service, and therefore the examiner could not say without resorting to speculation that the Veteran's hepatitis C has any relationship to the service or not.

In June 2008, two of the Veteran's fellow soldiers submitted statements saying that they had contracted hepatitis in service along with the Veteran.

At his June 2012 hearing, the Veteran testified that he did not get treated for hepatitis after his discharge from service until he was diagnosed in 2004, but he acknowledged that he had always felt tired in the years after his service discharge.  He expressed his concern that he may have contracted hepatitis in service from receiving air gun inoculations.

The Veteran has indicated that he continues to receive treatment for hepatitis C from a private treatment provider (J. R., PA-C).  Updated records are to be requested.

The Veteran is to be scheduled for a new VA liver examination by a physician with appropriate expertise to obtain an opinion as to whether there is a relationship between the Veteran's current hepatitis and any incident of his military service, including his diagnosis of hepatitis therein.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all treatment providers who treated him for hepatitis since service, including J.R, PA-C.  After securing the necessary release, obtain those records.

2.  After completion of the foregoing, schedule the Veteran for a VA liver examination by a physician with appropriate expertise to determine the current nature and likely etiology of his current hepatitis.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hepatitis is related to any incident of his military service, including his diagnosis of hepatitis therein.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records (including the April 1974 diagnosis of hepatitis A), the argument relating in-service air gun injections to hepatitis C, the Veteran's allegations of continuity of symptomatology since service, and the relevant post-service medical evidence.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

